CONTRAT D'AMODIATION

l'Ofice des Mines d'Or de Kilo Moto, Entreprise Publique de droit zaïrois, ci-
après dénommée OKIMO; SUR Diuas Fe
ET
ci-après dénommée

Va KILO-MOTO MINING INTERNATIONAL SZARL
KIMIN.

EN APPLICATION

de la Convention Minière,_ signée avec KIMIN, dite Convention KIMIN, approuvée
pe l'Ordonnance-Loi n° 917201 du 11 juillet 1991, et plus particulièrement de son titre

1L A ETE CONCLU LE PRESENT CONTRAT,
dénommé par la suite “Contrat d'Amodiation KIMIN”,

Article 1

Le présent contrat a pour objet de permettre à KIMIN de disposer des droits miniers
détenus par Okimo au titre de la Concession 40 instituée par l'Airêté Départemental
206/CAB/TME DU 15 NOVEMBRE 1968 et de ses dépendances immobilières né-
cessaires pour réaliser le projet KIMIN et remplir ses obligations, comme définies
dans la Convention KIMIN.

Ce projet comporte, essentiellement :

- la réhabilitation et le développement des gisements et installations situées däns la
zone décrite:à l'article 2 ci-dessous,

+ la prospection el ia recherche, et la mise en exploitation éventuelle de gisements
dans Le reste de la concession 40, sur demande d'OKiMO. |

1 ;
. Contrat d'Amadiatian page 219

“consentis aux conditions da de I, chapitre V
EE AceeS vas RIM, pou RININ us

comporte

aspect
existant dans certe zone, d'exploiter
dans certe zone, de disposer et HUENS Ge: proquis
es grementss et l'obligation de respecter les dispositions relativ
inère.

Article 3

Dans La parie de la Concession 40 extérieure à la zone définie à l'article 2 ci-dessus,
OKIMO se réserve et KIMIN lui accorde, le droit de poursuivre, par Iui-même, tous
travaux de prospection, de recherche où d'exploitation.

nn

Article 4

a) OKIMO et KEMIN s'engagent à conduire leurs travaux respectifs sur la concession
40 en parfaite harmonie et coordination;

+) En particulier, si l'un ou l'autre devaient faire intervenir des tiers pour Ia recherche,
la prospection ou Ia mise en valeur et en exploitation des zones qui leur sont respec-
tivement réservées, comme définies aux articles 2 et 3 ci-dessus, ils s'engagent à
s'accorder réciproquement l'un à l'autre priorité sur les tiers pour ces interventions,
sous réserve d'offrir des conditions d'intervention équivalentes à celles proposées
par ces liers. s'accordant ainsi l'un à l'autre un droit de premier refus.

}

{

c) Ils s'accorderont, également, un droit de passage réciproque sur ces Zones, dans
toute la mesure nécessaire à la réalisation de leurs travaux et obligations respectifs.

Article 5

Si, à La suite des interventions prévues en 4b) ci-dessus, quel que sait l'intervenant, il
s'avérait nécessaire de réaliser un nouveau projet, OKIMO etKIMIN établiraient en
concertation les études et la recherche des financements et bénéficieraient d'une
priorité pour devenir associés dans la personne morale créée pour réaliser ce nouveau
projet.

Dans le cas ou ces interventions ouvriraient priorité pour l'obtention de droits

miniers,OKIMO et KIMIN feraient régiproquement usage de cette priorité au mieux:
de leurs intérêts communs. . E
51091 Al . 4

[é

: Contrat d'Amodiation : page 319

Le cas échéant, les dispositions nouvelles éventuellement nécessaires seraient fixées
dans des avenants au présent contral. : .

Article 7

KIMIN a été constituée conformément au droit zaïrois et possède son siège social
dans {a République du Zaïre, partant, il remplit bien les conditions fixéés par
l'article 7, alinéa b} de la Loi Minière.

Article 8

Conformément aux dispositions du troisième alinéa de l'article 35 de la Loi
Minière. KIMIN a été agréée en tant qu'amodiataire de la Concession 40 par le
Service des Mines.

Les programmes de production et d'investissement, d'activités annexes, ainsi ge
le justification des moyens financiers et techniques sont ceux décrits dans la dite
Convention KIMIN et ses annexes, et répondent aux spécifications de l'article 22,
alinéas b) et c) de la Loi Minière.

Article 9

KIMIN confirme ici qu'elle te les responsabilités etles stiaions qui
découlent pour elle de [a Loï Minière, et plus particulièrement celles définies aux
quatrième et cinquième alinéas de l'aricle 35 decetteloi. .

Îl est toutefois spécifié que la redevance prévue à l'article 23 ci-dessous a été
cafculée en tenant compte que jes impôts et taxes liés à l'institution et au renouvel-
lement des droits minlers d'OKIMO sur la concession 40 restait à La charge de
celle-ci.

Par contre KIMIN acquittera, ou remboursera à OKIMO, les autres taxes, droits
et redevances liées à la zone définie à l'article 2 ci-dessus, sous réserve de l'appli-
cation des dispositions de la Convention KIMIN. .

Cersrat d'amodiation page 49
Artiele-10
KIMIN et OKIMO reconnaissent leur responsabilité conjointe et solidaire
conformément À de la Loi Mgière, :
Toutefois. ils s'engagent à assumer, chacun en ce qui Je concème, les responsabi-
lités propres ét eu aa respectifs À l'intérieur du périmètre de la
concession 40. : : ï FE

En particulier, ils souscriront à cet effet, chacun de son côté, les assurances néces-

saires pour couvrir de telles responsabilités, quelque soit leur nature, de telle
. façon que l'un d'eux ne puisse subir des dommages ou avoir à fäire face à des
obligations. résultant des actions ou travaux faits par l'autre.

NV Anicell

KIMIN s'engage

a) conformément aux dispositions de l'article 37 b) de la Loi Minière, à
exploiter en-bon père de famille et assurer l'entretien courant et les investis-
sements normaux de renouvellement des mines, installations industrielles,
administratives, sociales et commerciales qui lui sont transférées ou dont
elle assure la gestion, en vertu du présent contrat d'amodiation, de façon à les
maintenir en état normal de fonctionnement;

b) à conduire son activité en conformité avec les lois et règlements en vigueur
au Zaïre:

©) à accorder à OKIMO, sans restriction et selon les mêmes conditions que
celles faites aux autres usagers de KIMIN, le libre accès et Was des infras-
tructures routières, fluviales et aériennes, comprises dans celles définies à
l'alinéa a) ci-dessus du présent article.

LS Dans le cas où des investissements nouveaux, autres que ceux de renouvellement
Courant, devraient être envisagés pour les installations transférées, OKIMO et
KIMIN définiront d'un commun accord les conditions dans lesquelles de tels
investissements seront conçus, décidés, réalisés et financés.

Article 12

KIMIN assurera Le libre accès de ses livres et de ses installations à OKIMO et lui

fournira toutes informations et documents permettent à celui-ci de remplir ses

Obligations en sa qualité d'amodiant, pour l'application des dispositions corres-

pondantes de la Loi Minière, sans toutefois que cette faculté d'accès puisse gêner
a marche normale de l'exploitation.

Sur demande d'OKIMO, et dans une mesure normale, KIMIN apportera son
assistance à celu- dans ses rapports, et effe, avec l'Etat
les tiers.

s AIS

, l'Administration et

CRC EE OL EE DL EL EL EL EL EL

. Gontrat d'Amodiation page 519

KIMIN assurera le libre accès à ses installations aux agents dûment mandatés de
féamimaaen pour leur permettre les examens et vérifications prévues par la
1 Minière. ë : 5

Article 13
OKIMO atteste et garantit :
2 qu'il est le seul etunique titulaire de Ia Concession 40:
- la pleine Capacité pour conclure le présent contrat, et ul fera en sorte que
MI tue autorisations ét visss nécessaires À son activité en tant
qu'amodiataire, pendant toute Ia durée de la Convention KIMIN .

- que cette concession n'est grevée par aucune servitude, charge, hypothèque et
LL autres sûretés.

- que KIMIN ne subira aucun désa, tou éviction, sous l'unique réserve des
restrictions à e par La Loi Minière et les règlements applicables, et qu'il
défendra KIMIN et s'apposera à tous agissements, de quelques nature que ce
soit, susceptibles de mettre en cause ou de porter atteinte à tout ou partie des
droits dont KIMIN bénéficie où bénéficiera en vertu du présent contrat.

Article 14

OKIMO ne vendra pas, ne transférera pas, ne cédera pas ou ne di: de
quelque manière qe soit, des droite miniers ou fonciers objets cs do la prés te
âmodiation. En particulier OKIMO ne consentira aucune hypothèque ou
servitude sur ces droits et ne les apportera pas en garantie Ou en

OKIMO fera tout ce qui est nécessaire pour maintenir le validité de ces droits

miniers ou obtenir leur renouvellement en temps voulu, le cas échéant, KIMIN

pourra le faire, aux frais de OKIMO, si OKIMO est défaillant. OKIMO accorde
Le par fa présente à KIMIN. mandat spécial et irrévocable à cet effet.

OKIMO communiquers à KIMIN, toute correspondance ou demande relative à
gas et droits miniers et rédigera les réponses en complet accord avec

Article 15

La mise à la disposition de KIMIN par OKIMO des droits, biens, exploitations

minières et installations industrielles, administratives el sociales et autres dépen-

dances immobilières, nécessaires à l'exploitation des gisements contenus dans la

zone définie à l'article 2 ci-dessus, consentie à titre d'accessoire au présent

contrat. sera faite, comme prévu à la Convention KIMIN, suivant des modalités,

conditions et prix fixés dans un contrat de bail, différent du présent contrat
l'amodiation.

OKIMO atteste ici que les droits, biens et instaliations et autres dépendances

- AE

‘Contrai d'Amediation page 69

immobilières ainsi mis à ja Sp 1 de KIMIN ne sont et ne seront pas grev
d'aucune servitude, charge ou ypotheg €ln'ont pas été et ne seront pas donnés
en garantie ou en sûreté, de quelque manière que ce soit.

modiation, OKIMO rachliers À KIMIN

A l'exp présent contrat d'ai a KI
toutes F que celle-ci aura faites pour
l'exploi ï modié: € toute hypothi ébarge où
servitude quelt Le prix de rachat se en fonction de d'usage à
cette date d'expiration, sans pouvoir être inférieur à leur valeurau bilan.  :
KIMIN aura un délai d'un an pour évacuer.ses biens meubles, tes stocks el son
matériel roulant, Passé ce délai, les biens non évacués deviendront la propriété

d'OKIMO.

Article 17

“ OKIMO accorde à KIMIN sans que ceci ouvre droit pour OKIMO à rémunération
distincte et complémentaire, °

a) le droit à l'intérieur de la zone définie à l'article 2 ci-dessus,

-. d'user librement des routes, voies d'eau, infrastructures aériennes,
sources et lignes de transport d'énergie électrique, postes et télécommu-
nications;

- de couper les bois nécessaires à ses travaux;

- de creuser des canaux et des canalisations;

+ d'établir des moyens de communications et de transport de toute nature;

Kw. -. d'établir des moyens de production et de transport d'énergie électrique et
de télécommunication:

- de faire pâturer ses bêtes de somme, de lait ou de boucherie. .
b) le droit à l'extérieur de ladite zone,

[ Article 16.

| - d'assurer, à ses propres frais, l'entretien courant et l'exploitation des

centrales électriques de pure et poinisne et se leurs jotalstons

annexes, d'utiliser les lectriques et les postes les desservant, et de

| consommer gratuitemeat ea priorité le courant qu'elles produisent, trans-
forment et transportent;

- de disposer pour son personnel affecté à leur exploitation des habitations
| destinées à cet usage:

- d'utiliser les routes sises donnant accès à ces installations de
lectricité à partir du réseau routier principal;

production it d'
11019) 4

+ Contrat d'Amodiation page 719

+: d'utiliser les routes el pistes donnant accès au domaine minier ini que
les pistes et installations séroportuaires. .

Article 18

Tous Les documents, informations et renseignements fourmis a OKIMO ou
obtenus par lui en exécution du présent contrat, seront considérés comme confi-
dentieis.et ne pourront faire l'objet d'aucune commur a cn IVANANen ou

consultation par des tiers, sans accord écrit préalabli

La même obligation s'impôse à KIMIN en ce qui conceme les décuments et infor-
mations dont elle disposerait. du fait du présent contrat. :

Le
& Article 19

Sous réserve des dispositions de la Loi Minière, KIMIN ne pourra céder ou trans-

férer ses droits au titre du présent contrat, ni les apporter en garantie, sans l'accord
écrit exprès de OKIMO. -

Par la présente, OKIMO donne cet accord écrit exprès à KIMIN afin qu'elle
puisse constituer une sûreté sur Les droits miniers acquis en vertu de ce contrat

d'amodiation au profit de l'International Finance ion et/ou d'autres
bailleurs de fonds en sarantie du Financement Majeur pour le développement du
Projet KIMIN.

Article 20

OKIMO et KIMIN s'engagent à effectuer loutes formalités et à signer tous actes
et documents nécessaires à Ja réalisation des obligations du présent contrat.

Article 21

Au cas où un tiers présenterait des demandes ou introduirait une instance contre
OKIMO en sa qualité de titulaire des droits amodiés à KIMIN ou de taire
des biens mis À la disposition de KIMIN, réclamant rpurion ou dommages-
intérêts à la suite de troubles ou dommages résultant de leur exploitation par
KIMI. et dans la mesure où ia responsabilité de celle-ci-est effectivement
engagée :

a). OKIMO informera immédiatement par écrit KIMIN de telles demandes ou
instances;

tb) OKIMO n'entreprendra aucune action relative à ces dernandes ou instances
ni n'acceptera celles-ci sauf instructions écrites spécifiques de KIMIN:

<} la conduite de tout les instructions aux avocats, la formation de tout :

appel ou pourvoi, l'initiation de toute action juridique et légale, ainsi que
re trensactio ou compromis seront du Re dre RÉMNS

> /// 4

Corurai d'Amodiaion page 8

<)  OKIMO apportera toute son assistance à KIMIN et se conformera à toute
instruction de KIMIN relatives à ces demandes où instances; à

e) Sous réserve que OKIMO se soit confonmé aux dispositions des alinéas ci-
dessus a) à d), KI Jui remboursera le coût de toute condamnation ainsi
que les frais et-dél ltant de ces demandes ou instances qu'OKIMO
aurait été oblig payer lui-même: : : jo

2) La validité, l'interprétation ion et l'exécution du présent contrat sont régis par
? Îes lois en vigueur en République du Zaïre; ne

b)._ en cas de doute, de divergence ou de différend relatif à ce contrat ou relatif
ou né à cause de ses dispositions ou relatif aux droits, obligations ou respc
v avis one ÿ È ne ou Ven pe gai ne pa re être tranché à
l'amiable dans un | de trente jours, lors par un arbitrage
conforme aux dispositions des articles 139 à 201 du er de Procédure
Civile Zaïrois et par un ou plusieurs arbitres désignés conformément
auxdites dispositions. Ces arbitres pourront faire amiable composition.
L'arbitrage se tiendra à Kinshasa, Zaïre et se fera:en langue française. La
sentence arbitrale sera définitive ei liera les parties.

Article 23

a) En rémunération de la présente amodiation, KIMIN versera à OKIMO une
redevance annuelle d'amodiation s'élevant à la contre valeur de :

-_ deux millions de dollars américains (USD 2 000 000) par an en consi-
dérant que l'année commence à {a date à L: lle toutes les conditions
suspensives auront été remplies pour que soient déboursées les avances
consenties au titre du Fiancement Majeur, négocié par KIMIN pour -
financer la réhabilitation et l'extension de la mine d'Adidi afin d'obtenir

+ © 240 000 t de minerais à broyer de source souterraine, par an.

- un montant additionnel de 2 000 000 USD (deux millions de dollars

américains) par an, en considérant.que l'année commence à la date à

laquelle des extensions contqes dia Mine Adidi ou non contigles

comprises dans la zone d'am: on réaliseront un taux de broÿyage de

minerais de source souterraine ne pouvant être inférieur à 360 000 t

additionnelles par an; et sinsi de suite chaque année-successive durant

» laquelle ces extensions contigles ou non contigles seront maintenues en
production.

bj Cetie redevance sera payable avant la fin du premier mois calendaire
suivant l'exercice y ouvrant droit, au compte et dans les conditions
qu'OKIMO auru spécifiés à KIMIN en temps utile.

c) fau cas où pourun exersice donné, la ésorerie résultant du cash flow après
le service de la dette et ent de fà contribution professionnelle sur les

4h

LE

; fÂmodiation page f

bénéfices, serait insuffisante, le jement de Ja redevance pour cette année
serait reporté sur Le ou Jes exercices suivants. ï

Article 24

La durée d contrat sera la même que celle de ta Conventi
ses Dion extensions éventuelles, ainsi que définies !
ladite Convention KIMIN:

a) de l'article 37 de la Loi Minière c'est-à-dire :
+ ne paie pas les impôts, taxes, redevances dus à l'Etat;

. + n'observe pas les lois et règlements entraînant par cele des conséquences
Y financières ou administratives dommageables pour OKIMO et si cela
persiste plus de six mois après mise en demeure écrite, OKIMO sera fondée

À tenir le présent contrat comme rompu du fait de KIMIN.

Toutefois au cas où KIMIN n'aurait pes rempli les obligations spécifiées à l'alinéa

Aest précisé ape a terrinalson du contre, prévue aux deux alinéas ci-dessus, ne
donnera lieu à aucune indemnisation de part et d'autre, sous réserve de l'appli-
cation des dispositions de l'article 16 ci-dessus.

Article 25
Le présent contrat comporte 2 annexes
A. Définitions géographiques des zones prévues aux articles 2 et 3;
8. Cor ie des titres miniers relatifs à la concession 40 dont OKIMO est

qui en font partie intégrante.

Article 26

: Le présent contrat, une fois signé, entrera en vigueur, sous réserve de l'autori-
% sation par Arrêté du Ministre des Mines conformément aux Articles 96 et 69 du
Règlement Minier. J

. TE
o Fait à Kinshasa, le 10/10/91

our OKIMO :

51081

